Citation Nr: 0521349	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  98-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling 
prior to February 25, 2000.

2.  Entitlement to an increased rating for PTSD evaluated as 
50 percent disabling between February 25, 2000, and August 1, 
2002.

3.  Entitlement to an increased rating for PTSD evaluated as 
70 percent disabling since August 1, 2002.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a left wrist scaphoid excision, with ulnar 
column fusion, evaluated as 10 percent disabling prior to 
January 22, 2001.

5.  Entitlement to an increased evaluation for postoperative 
residuals of a left wrist scaphoid excision, with ulnar 
column fusion, evaluated as 20 percent disabling since 
January 22, 2001. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to a rating in excess 
of 10 percent for residuals of a left wrist fracture with 
arthritis.  

This matter also comes before the Board from a March 2000 
rating decision which denied entitlement to a rating in 
excess of 30 percent for PTSD.  In a January 2001 rating 
decision, the RO granted a 50 percent rating for the PTSD, 
effective from February 25, 2000.  

In a March 2002 rating decision the RO, after 
recharacterizing the veteran's wrist disability as 
postoperative residuals of a left wrist scaphoid excision, 
with ulnar column fusion (left wrist disability), granted a 
20 percent rating, effective from January 22, 2001.  

In September 2003, after undertaking development pursuant to 
now invalidated 38 C.F.R. § 19.9(a)(2) (2002), the Board 
remanded the appeal for further evidentiary development.  

In an October 2004 rating decision, the RO granted TDIU as 
well as a 70 percent rating for the PTSD, effective from 
August 1, 2002.  

Because the RO has established staged ratings - 30 percent 
for PTSD prior to February 25, 2000, 50 percent for PTSD 
between February 25, 2000, and August 1, 2002, and 70 percent 
for PTSD since August 1, 2002; as well as a 10 percent for a 
left wrist disability prior to January 22, 2001, and a 20 
percent rating since January 22, 2001, the Board has 
characterized these rating questions as involving a number of 
periods of time.

In May 1999, the veteran raised claims of entitlement to 
service connection for bilateral hearing loss, and a skin 
disability of the feet.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDING OF FACT

Since August 1, 2002, the veteran's PTSD is manifested by 
symptoms that cause total occupational impairment.




CONCLUSION OF LAW

Since August 1, 2002, the criteria for a 100 percent rating 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.326, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to entitlement to an increased rating for PTSD evaluated 
as 70 percent disabling since August 1, 2002, it is contended 
that the veteran experiences increased symptomatology which 
causes him to be unemployable and this warrants an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2004). 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

In October 2004, the veteran was assigned a 70 percent rating 
for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from August 1, 2002.  The rating schedule provides 
that a 100 percent rating is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

With the above criteria in mind, the Board notes that VA 
treatment records starting in at least August 2002 reported 
that the veteran was totally disabled and unemployable 
because of severe PTSD.  See VA treatment records dated in 
August 2002, October 2003, and August 2004.  

Specifically, the veteran's VA physician, who is the director 
of a VA PTSD clinic, reported in these treatment records that 
the claimant's PTSD symptoms included, among other things, 
daily intrusive memories of combat, daily nightmares, 
insomnia, other sleep disturbance (thrashing around the bed 
and crying out), avoidance, feelings of numbness, detachment 
from others, and a foreshortened future, hyper-arousal 
symptoms that included irritability, difficulty 
concentrating, hypervigilance, depression, and an exaggerated 
startled response.  

Moreover, when examined at a VA PTSD clinic in October 2003 
and/or August 2004, his affect was anxious and depressed.  
Speech, while goal directed and logical, was soft, limited, 
and had minimal spontaneity.  He had difficulty 
concentrating.  He had subjective memory difficulties.  He 
had intermittent transient auditory or visual hallucinations 
during flashback episodes.  Judgment and insight while 
appropriate at the time of the examination, was also reported 
to be impaired at times when his symptoms became worse.  It 
was once again opined that the veteran was unemployable due 
to his PTSD symptoms as well as had considerable difficulties 
in social situations.  

These opinions as to the veteran's unemployability are not 
contradicted by any other medical evidence of record, even 
when considered alongside the May 2003 VA examination report.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

These difficulties lead the Board to find that the 
appellant's overall disability picture due to PTSD, with 
resolution of doubt in his favor, equates to total 
occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  This is true from at least August 1, 
2002.  Accordingly, a 100 percent rating is warranted for the 
post August 1, 2002, time period.

As to whether the veteran is entitled to ratings in excess of 
30 and 50 percent prior to August 1, 2002, these issues are 
deferred pending VA fulfilling its obligations under the 
Veterans Claims Assistance Act of 2000 as detailed below. 


ORDER

Since August 1, 2002, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

As to the veteran's entitlement to an increased rating for 
PTSD prior to August 1, 2002, and for a left wrist disability 
prior to and since January 22, 2001, the Board notes that in 
November 2003 the veteran filed with VA notice that he was in 
receipt of Social Security Administration disability benefits 
since June 2001.  Unfortunately, the record does not contain 
any medical records pertaining to his receipt of Social 
Security disability benefits.  Therefore, a remand is 
required to obtain these records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).

As to entitlement to increased ratings for a left wrist 
disability, because the RO has rated this disability as a 
single disorder manifested by lost wrist motion under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004), and mild 
incomplete paralysis of the ulnar nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2004), when readjudicating 
this claim the RO should be mindful of the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (in cases where 
the record reflects that the veteran has multiple problems 
due to service-connected disability, it is possible to assign 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions).

Therefore, these issues are REMANDED for the following: 

1.  The RO must contact the veteran and 
ask him if he is receiving his Social 
Security Administration disability 
benefits, in part, because of his post 
operative residuals of a left wrist 
scaphoid excision, with ulnar column 
fusion.   If the veteran replies in the 
affirmative or does not reply to this 
request, the RO should obtain from the 
Social Security Administration the 
medical records pertinent to the 
appellant's award of disability benefits 
by that agency.  If Social Security 
disability benefits were awarded because 
of PTSD or a nonservice connected 
disorder , then the Social Security 
records need not be secured.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims files, and the veteran notified in 
writing.

2.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2004).

3.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  As to 
entitlement to increased ratings for a 
left wrist disorder, the RO must discuss 
Esteban.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


